DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on December 29, 2021.  Claims 1, 10, and 17 are amended.  Claims 1-20 are pending in the case.  Claims 1, 10, and 17 are the independent claims.  
This action is final.

Applicant’s Response
In Applicant’s Amendment filed on December 29, 2021, Applicant amended the claims and provided arguments in response to the rejection of the claims under 35 USC 103 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that the claims are amended to recite assignment of one or plural users to a user interface based upon a flat housing portion orientation and keyboard position, and that none of the art relied upon in the previous office action disclose this element.  Applicant’s argument is persuasive.
 Therefore, the previous rejection is withdrawn.  However, new grounds of rejection are provided below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 10, the claims recite, on lines 24-26 and 18-19, respectively, “in response to a predetermined condition when the flat orientation is detected and the keyboard is in the hidden position.”  It is unclear whether this limitation requires a separate “predetermined condition” which is different from the detected flat orientation and hidden keyboard position, or if the recitation of the flat orientation and hidden keyboard position define the “predetermined condition.” For example, it is unclear whether this language intends to define the predetermined condition as being that the flat orientation is detected and the keyboard is in the hidden position (i.e. such that the plural users are assigned to the plural user interfaces in response to detecting the flat orientation and hidden keyboard position), or if the language intends to require the predetermined condition in addition to the detection of the flat orientation and the hidden keyboard position (i.e. such that the plural users are assigned to the plural user interfaces in response to the predetermined condition, when the flat orientation and hidden keyboard position are also detected).  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, the limitation is interpreted as requiring assigning plural users to plural user interfaces in 
With respect to claim 10, the claim recites, on lines 17 and 19, “the hidden position.”  This limitation lack antecedent basis.  Prior to this the claim recites first, second, and third positions, but not “a hidden position.”  It cannot be determined whether this limitation is intended to recite one of the first, second, or third positions, or another position.  Therefore, the limitation is indefinite.  In the interest of providing full examination on the merits, this limitation is interpreted as referring the “first position under one of the housing portions” (in which the keyboard may be in a hidden position due to being under another housing portion) or any other position in which a keyboard may be considered to be “hidden.”  
With respect to claim 17, the claim recites, on lines 17-21, “selected user interface is assigned to only one user unless…the keyboard is in the second or third position, and a separate user interface is exclusively assigned to each of plural users when…the keyboard is in the first position.”  The first portion of this limitation appears to require that an interface be assigned to only one user unless the keyboard is in the second or third position.  However, the second portion of the limitation appears to require that user interfaces are assigned to a plurality of users when the keyboard is in the first position.  Therefore, the second portion of the limitation, which requires the keyboard to be in the first position in order to assign user interfaces to a plurality of users, appears to contradict the first portion of the limitation, which requires the keyboard to be in the second or third positions in order to assign user interfaces to a plurality of users, and the limitation is indefinite.  In the interest of providing full examination on the merits, the limitation is interpreted as requiring a keyboard to be in any of the first, second, or third positions, when the plural stylus devices are detected, and the flat housing portion orientation is detected, in order to assign the separate users interfaces to each of the plural users.
With respect to claims 2-9, 11-16, and 18-20, these claims are respectively dependent upon independent claims 1, 10, and 17 and inherit the various deficiencies of those claims as identified above.  Therefore, these dependent claims are rejected on the same basis as is identified above with respect to their corresponding independent claims.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maatta (US 20080117572 A1) in view of Kilpatrick, II et al. (US 20100064244 A1), further in view of Thorson (US 20110002096 A1), further in view of Ligtenberg (US 20120235949 A1).
With respect to claim 1, Maata teaches an information handling system (e.g. paragraph 0028, Fig. 1, multi-screen laptop book 100; paragraph 0032, Fig. 4, multi-screen notebook 400) comprising: 
a first housing portion (e.g. paragraph 0027, Fig. 2, base cover 3 of casing 1 of device; also, housing of display portion 7 as shown in Fig. 2, such as at least the bezel portion surrounding the display); 
a second housing portion (e.g. paragraph 0027, Fig. 2, top cover 2 of casing 1 of device; also, housing of display portion 6 as shown in Fig. 2, such as at least the bezel portion surrounding the display
a hinge rotationally coupling the first and second housing portions to rotate between a closed orientation and a flat orientation (e.g. paragraph 0014, first and second display portions folded out in such a way that both display portions arranged in one common plane to form a flat common display; paragraph 0028, top cover 2 and base cover 3 pivotably connected to each other by hinge 4; paragraph 0028, close position and opened positions as shown in Figs. 1 and 2, where in the opened position the two display portions 6 and 7 are flat with respect to one another as shown in Fig. 2; paragraph 0029, first and second display portions 6, 7, are connected to each other via hinge 9); 
a display disposed over the first and second housing portions, the display presenting information as visual images (e.g. paragraph 0014, first and second display portions forming common display; paragraph 0017, first and second display portions also operable as separate displays, such as using first display portion as first display such as for showing photos, road maps, or other graphical information, and using the second display portion as a second display such as for showing text information; paragraph 0028, display 5 is visible in opened position and includes first display portion 6 and second display portion 7); 
a keyboard coupled to the first housing portion and sliding relative to the first housing portion between a hidden position and an exposed position, the hidden position under the first housing portion, the exposed position extending out from under the first housing portion (e.g. paragraph 0030, Fig. 3, keyboard 8 is arranged slideably relative to base cover 3 between a closed position as shown in Fig. 2 and an opened position as shown in Fig. 3; as shown in Fig. 2, in closed position, keyboard is at least partially hidden and as shown in Fig. 3, in open position, keyboard extends out from under the housing portion);
a user interface queue having plural applications (paragraph 0017, first and second display portions also operable as separate displays, such as using first display portion as first display such as for showing photos, road maps, or other graphical information, and using the second display portion as a second display such as for showing text information; paragraph 0033, browsing the internet, writing documents, etc.).

the display integrating touch detection to detect touch inputs at the display;
the user interface queue having plural housing portion orientations, plural applications and keyboard positions associated with plural user interfaces, the plural user interfaces stored in an ordered priority list associated to define a display portion to present applications; and 
a user interface manager interfaced with the user interface queue and selecting a user interface from the plural user interfaces based upon a sensed context, the sensed context including at least housing portion orientation, applications and keyboard positions.
However, Kilpatrick teaches
the display integrating touch detection to detect touch inputs at the display (e.g. paragraph 0092, touch screen displays; paragraph 0103, displays responsive to user input via touchscreen);
the user interface queue having plural housing portion orientations, plural applications and keyboard positions associated with plural user interfaces, the plural user interfaces stored in an ordered priority list associated to define a display portion to present applications (e.g. paragraph 0122, software application having at least three predetermined operating modes corresponding to at least three predetermined configurations of device; adjusting operating mode and user interfaces of software application based on detected device configuration; paragraph 0138, device includes well-defined hardware configurations including folded, full unfolded, thumbing, video conferencing, and travel clock modes; paragraph 0139, defined software state indicating parameters such as running or waiting, user input receipt window sizes, positions, orientations, types of user interfaces; defined software state indicates number of panels and display mode available to application; application defines or includes one or more predetermined states to be responsive to the available number of panels and display mode; paragraph 0142, entering software state based on hardware state; reconfiguring application with new layout requirements; paragraph 0143, application written to support multiple predefined states of operation, responsive to particular hardware states/change of state; paragraph 0144-0147, Figs. 27-31, automatically configuring keyboard in response to detected hardware configuration; displaying keyboard in various configurations; paragraph 0168, Fig. 42, method of changing software states; paragraph 0169, in default state where no user interfaces for executing applications are displayed, detecting hardware configuration; paragraphs 0170-0176, moving through sequential series of determinations regarding different possible configurations device may be in, and displaying content including different applications/interfaces and keyboard configurations according to the determined physical device configuration; automatically displaying various contents and launching various applications according to the determined configuration; custom configurations programmed into device; paragraphs 0177-0188, describing Fig. 43; method of changing software states, default state of device when application is executing which supports multiple software states and is responsive to configuration change of device; moving through sequential series of determinations regarding different possible configurations of the device and displaying content/application according to determined configuration; automatically performing other operations based on detecting configuration change such as resizing content/resolution based on available display space; custom configurations; performing additional configuration determinations including orientation, making additional software configuration and user interface changes; paragraph 0292, steps of methods described embodied directly in hardware or software module residing in storage medium; i.e. as shown collectively in Figs. 42 and 43, a plurality of device configurations, applications, keyboard positions, and user interfaces are defined in the form of an ordered method (i.e. list of determinations related to the configurations and interfaces, which is stored in memory) which dictates which user interfaces take precedence for display (and therefore have priority) in accordance with various device configurations; for example, in a first step, if the device is in a fully folded configuration and an application is executing as shown in Fig. 43, if the application supports single screen configuration, that application is displayed on the active screen (and therefore takes priority over other content), where if the application is not executing as shown in Fig. 42, other content is instead shown including an icon panel on the active screen; likewise for the other steps of Figs. 42 and 43, where the application is executing and supports a given configuration determined according to the listed order of configurations, the application will be displayed in a priority position on available screens (such as in the middle of the screen, across all three screens, top portion of active screen, etc., possibly along with other content such as a keyboard, and if the application is not executing, other content will be displayed instead of the application, such as desktop icons, a clock in the middle of the screen, video conference video, etc., including leaving some screens available for other applications; moreover, where custom configurations have been defined, these may take priority over the default configurations shown in Figs. 42 and 43); and 
a user interface manager interfaced with the user interface queue and selecting a user interface from the plural user interfaces based upon a sensed context, the sensed context including at least housing portion orientation, applications and keyboard positions (e.g. paragraph 0092, multiple user interfaces that can be changed based on shape or configuration of electronic device; changing interfaces automatically when device folded into different configurations; paragraph 0097, automatically changing user interface and interaction method based on mechanical trigger, sensor information, etc.; paragraph 0100, processor executing processor executable instructions; paragraph 0101, processor coupled to folding configuration sensors, detecting various configurations of device as shown in Figs. 1-7; paragraph 0102, display controllers responsive to processor to provide graphical data to display at the displays according to configuration of the device; paragraph 0110, Fig. 9, device manipulated by user into variety of configurations for use and automatically adjusts software configuration in response to configuration change; paragraph 0138, software controller collects and analyzes sensor inputs and decides to take one or more actions in response, including initiating change of size of application/window/element, change or orientation of application, auto-launch of application, auto-exit of application, state change of application, or a combination; paragraph 0142, device in defined hardware state, entering new software state; paragraph 0143, querying hardware configuration and self-adjusting software state; interface to receive hardware state change messages from software controller).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Maata and 
Maatta and Kilpatrick do not explicitly disclose the user interface including selectively enabling and disabling touch detection inputs at the display.  However, Thorson teaches the user interface including selectively enabling and disabling touch detection inputs at the display (e.g. paragraph 0026, in workstation configuration, second panel is configured to function as a display where any touch-sensitive functionality is disabled; paragraph 0028, in tablet laptop configuration, display side of second panel is exposed and both the display and touch-sensitive functionality is enabled; paragraph 0035-0036, Fig. 3, device in workstation configuration, touch functionality disabled; paragraph 0038, Fig. 5, device in tablet laptop configuration, touch functionality enabled; paragraph 0043, determining current configuration and sending appropriate control signals to display driver circuits which provide appropriate display driver signals to touchscreen displays; signal provided to touchscreen of second panel 20 enables or disables touch-sensitive functionality depending on if the device is in the tablet laptop configuration or the workstation configuration, respectively; also providing display data to be displayed on the touchscreen displays).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Maatta, Kilpatrick, 
Maatta, Kilpatrick, and Thorson do not explicitly disclose wherein the user interface manager assigns only one user to the plural user interfaces unless a flat orientation is detected and the keyboard is in the hidden position, and assigns plural users to the plural user interfaces in response to a predetermined condition when the flat orientation is detected and the keyboard is in the hidden position.  However, Ligtenberg teaches wherein the user interface manager assigns only one user to the plural user interfaces unless a flat orientation is detected and the keyboard is in the hidden position, and assigns plural users to the plural user interfaces in response to a predetermined condition when the flat orientation is detected and the keyboard is in the hidden position (e.g. paragraph 0015, capacitive array element capable of sensing touch from two surfaces; dual sided panel capable of sensing touch from either side; paragraph 0016, track pad device includes display element in effect forming a touch screen; paragraph 0017, one or both sides of array element activated or deactivated according to configuration; paragraph 0047, array element has first and second sides 110 and 112, each side having a touch sensitive surface so that array element functions as dual sided array element, recognizing touch events coming from the first or second side of the array element; Fig. 2C, showing flat configuration in which second side 112 of array element is underneath first side 110 and in a hidden position; Fig. 7C, showing that array element 706 can be implemented as a virtual key pad; Figs. 7D and 9B, showing that second side of array element 716, 901, can be implemented as input devices including a variety of buttons and interface elements; paragraph 0087, describing Figs. 12A-B, when laptop 1200 is open at angle of 160 degrees or less, laptop 1200 utilizes standard GUI displayed on display screen, first side of array element 1201 may be used as a keyboard/array element, laptop has normal laptop functionality; second side of array element may also be used for input or it may be deactivated; paragraph 0088, Figs. 13A-B, in closed position, laptop 1200 automatically enables specialized functionality including mobile GUI 1204; paragraph 0089, Figs. 14A-B, laptop 1200 in flat configuration; when laptop is open to an angle of greater than approximately 160 degrees, a “share” function is activated, rotating the display 180 degrees in the plane from the usual display so that information may be shared with someone across a table; first side of the array element 1201 may be used as a keyboard or touch pad; additional functionality changes implemented to facilitate sharing of information, such as presenting some information oriented towards the user and some information oriented towards the person to be shared with, as in the split screen illustrated in Fig. 14C; i.e. as described, the device includes a display screen coupled to a dual sided array, which may also include display screens, where a side of the dual sided array can be used to implement a keyboard; further, when the device is not placed in a flat position, such as in a closed position or an open position of 160 degrees or less, the displayed user interfaces are configured for use by only a single user; moreover, when the device is placed in a flat position, such that the second side of the dual array (which may implement a keyboard, for example), is under the first side of the dual array and therefore in a hidden position, and the device is open to an angle of 160 degrees or greater, a “share” function is activated such that at least some portion of the user interface is configured for use by a first user and at least some portion of the user interface is configured for use by a second user; therefore, when the device is not in a flat orientation or the second side of the array is not in a hidden/below position, the user interface is configured for use by a single user and when the device is in a flat orientation and the second side of the array (which can provide a keyboard function) is in a hidden/below position, the user interface is configured for use by plural users).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Maatta, Kilpatrick, Thorson, and Ligtenberg in front of him to have modified the teachings of Maatta (directed to a foldable electronic device), Kilpatrick (directed to a multi-fold mobile device with configurable interface), and Thorson (directed to a device having rotatable panels configured for display and adaptive interface), to incorporate the teachings of Ligtenberg (directed to a device having a dual sided trackpad, where the trackpad may include a display and be used to implement a keyboard, and different configurations of the device can be associated with different operating 
With respect to claim 2, Maatta in view of Kilpatrick, further in view of Thorson, further in view of Ligtenberg teaches all of the limitations of claim 1 as previously discussed, and Kilpatrick further teaches the information handling system further comprising: 
an orientation sensor configured to detect the housing portion orientation (e.g. paragraph 0121, Fig. 15, device recognizes configuration based on activities at sensors 1512-1516 and 1522-1526; relative orientation of first panel 1502 to second panel 1504 detected at first hinge such as presence or absence of contact between edge 1508 with sensors 1512-1516); and 
a keyboard sensor configured to detect the keyboard position (e.g. paragraph 0086, as shown in Fig. 3, third panel 106 displays keyboard; paragraph 0121, Fig. 15, device recognizes configuration based on activities at sensors 1512-1516 and 1522-1526; relative orientation of second panel 1504 to third panel 1506 detected or sense via presence or absence of contact between second edge 1510 and sensors 1522-1526; paragraph 0122, keyboard displayed at third display surface).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Maata, Thorson, Ligtenberg, and Kilpatrick in front of him to have modified the teachings of Maatta (directed to a foldable electronic device), Ligtenberg (directed to a device having a dual sided trackpad, where the trackpad may include a display and be used to implement a keyboard, and different configurations of the device can be associated with different operating modes, such as based on housing orientation angles), and Thorson (directed to a device having rotatable panels configured for 
With respect to claim 3, Maatta in view of Kilpatrick, further in view of Thorson, further in view of Ligtenberg teaches all of the limitations of claim 2 as previously discussed, Thorson further teaches wherein the housing portion orientation comprises a clamshell orientation, the keyboard position is extended and the user interface comprises a touch detection disabled at the second housing portion (e.g. paragraph 0026, in workstation configuration, second panel is configured to function as a display where any touch-sensitive functionality is disabled; paragraph 0035-0036, Fig. 3, device in workstation configuration, touch functionality disabled; paragraph 0043, determining current configuration and sending appropriate control signals to display driver circuits which provide appropriate display driver signals to touchscreen displays; signal provided to touchscreen of second panel 20 enables or disables touch-sensitive functionality depending on if the device is in the tablet laptop configuration or the workstation configuration, respectively; also providing display data to be displayed on the touchscreen displays; i.e. where, as shown in Fig. 3, the workstation configuration of the device appears to be a clamshell orientation, and in this orientation, the touch detection is disabled at the second display panel).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Maatta, Kilpatrick, Ligtenberg, and Thorson in front of him to have modified the teachings of Maatta (directed to a foldable electronic device), Ligtenberg (directed to a device having a dual sided trackpad, where the trackpad may include a display and be used to implement a keyboard, and different configurations of the device can be 
With respect to claim 4, Maatta in view of Kilpatrick, further in view of Thorson, further in view of Ligtenberg teaches all of the limitations of claim 3 as previously discussed, and Maatta further teaches wherein user interface further comprises a first set of application images presented at the first housing portion and a second set of application images presented at the second housing portion (e.g. paragraph 0008, two part display, browsing internet, writing document, viewing road maps, photos, etc.; paragraph 0017, first and second display portions operatable as separate displays, such as by using first display for showing photos, road maps, or other graphical information, and using second display for showing text information).
With respect to claim 5, Maatta in view of Kilpatrick, further in view of Thorson, further in view of Ligtenberg teaches all of the limitations of claim 2 as previously discussed, and Thorson additionally teaches the information handling system further comprising: 
a third housing portion (e.g. paragraph 0030, describing Fig. 1, device having three panels, first panel 10, second panel 20, third panel 30
a second hinge rotationally coupling the second housing portion to the third housing portion to rotate between the closed orientation and the flat orientation (e.g. paragraph 0030, first panel 10 coupled to second panel 20 via hinge mechanism 40; second panel 20 coupled to third panel 30 via hinge mechanism 50; hinge mechanisms 40 and 50 providing any degree of rotation between positions, substantially providing 360 degrees of relative rotation; paragraph 0034, Fig. 2, closed configuration; paragraph 0035, Fig. 3, workstation configuration, panels are “open” relative to one another; actual position of first panel may be any position that does not cover the second or third panel or block view; i.e. because both hinges can be rotated 360 degrees, the device may be configured in both a closed configuration/orientation and an open/flat configuration orientation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Maatta, Kilpatrick, Ligtenberg, and Thorson in front of him to have modified the teachings of Maatta (directed to a foldable electronic device), Ligtenberg (directed to a device having a dual sided trackpad, where the trackpad may include a display and be used to implement a keyboard, and different configurations of the device can be associated with different operating modes, such as based on housing orientation angles), and Kilpatrick (directed to a multi-fold mobile device with configurable interface), to incorporate the teachings of Thorson (directed to a device having rotatable panels configured for display and adaptive interface) to include, in the device (i.e. of Maatta), a third housing, which is attached by a hinge to one of the other housings of the device, where the hinges attaching the three housings to one another are rotatable from 0 to 360 degrees such that the device can be placed in a closed orientation and a flat orientation.  One of ordinary skill would have been motivated to perform such a modification in order to provide a device which enables a plurality of adaptive interface configurations and modes of operation, and includes an adaptable user interface, by incorporating a variety of advantageous technologies, such as use of a touchscreen which enables a user to interact with the display panel directly without requiring any intermediate device, and use of display technologies such as electronic paper which is capable of producing a stable image using low amounts of power while also providing an adaptive interface as described in Thorson (paragraphs 0004, 0008, 0024-0026, 0029, 0033).
With respect to claim 6, Maatta in view of Kilpatrick, further in view of Thorson, further in view of Ligtenberg teaches all of the limitations of claim 5 as previously e.g. paragraph 0008, forming large common display consisting of first and second display portions, browsing internet, writing document, viewing maps, etc.; paragraph 0014, display portions arranged in one common plain so as to form a flat common display; paragraph 0027, Fig. 2, covers spread open to maximum; paragraph 0030, keyboard in closed position).
Maatta does not explicitly disclose the third housing portion and therefore does not explicitly disclose that the single composite user interface at the display extends across all three housing portions.  Thorson additionally does not disclose that the single composite user interface at the display extends across all three housing portions.  However, Kilpatrick teaches that the single composite user interface at the display extends across all three housing portions (e.g. paragraph 0182, where device determined to be in fully extended configuration, application window may be displayed across all three screens; i.e. similar to the displays shown in Figs. 39-41).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Maatta, Thorson, Ligtenberg, and Kilpatrick in front of him to have modified the teachings of Maatta (directed to a foldable electronic device), Ligtenberg (directed to a device having a dual sided trackpad, where the trackpad may include a display and be used to implement a keyboard, and different configurations of the device can be associated with different operating modes, such as based on housing orientation angles), and Thorson (directed to a device having rotatable panels configured for display and adaptive interface), to incorporate the teachings of Kilpatrick (directed to a multi-fold mobile device with configurable interface) to include, in the device (i.e. of Maatta), a third housing having a third display, which is attached by a hinge to one of the other housings of the device, such that when all three screens/housings of the device are fully extended, a single application’s user interface is extended across all three displays/screens/housings.  One of ordinary skill would have been motivated to perform such a modification in order to provide for intuitive operation of a multi-panel device in which a user can change the device’s physical configuration based on preference and the device automatically adjusts operation in response to the change in configuration, where the device can be configured to have a larger screen size or small form factor for convenience and portability as described in Kilpatrick (paragraph 0009).
With respect to claim 9, Maatta in view of Kilpatrick, further in view of Thorson, further in view of Ligtenberg teaches all of the limitations of claim 1 as previously discussed, and Kilpatrick further teaches wherein the user interface manager: 
selects less than all of the user interfaces of a user interface queue for a sensed context and  presents the less than all user interfaces at a first portion of the display (e.g. Figs. 42 and 43, described in paragraphs 0168-0188, where according to the determined configuration and whether or not an application is executing, the processor, executing the instructions, may select and display an icon panel, desktop icons, a keyboard, a clock and controls, a video conference video and controls, and various applications, but does not select and present all of these for any configuration); and
presents icons of non-selected user interfaces at a second portion of the display (e.g. paragraph 0152, left-most panel of device showing icon panel; paragraph 0155, describing Fig. 35, application window 3516 is opened at center display area 3308; i.e. as shown in Fig. 35, an active/launched application user interface, which is analogous to a selected user interface, is presented on one portion of the display, while icons corresponding to other applications which have not been currently selected for display are displayed at another portion of the display).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Maatta, Thorson, Ligtenberg, and Kilpatrick in front of him to have modified the teachings of Maatta (directed to a foldable electronic device), Ligtenberg (directed to a device having a dual sided trackpad, where the trackpad may include a display and be used to implement a keyboard, and different configurations of the device can be associated with different operating modes, such as based on housing orientation angles), and Thorson (directed to a device having rotatable panels configured for display and adaptive interface), to incorporate the teachings of Kilpatrick (directed to a multi-fold mobile device with configurable interface) to include the capability to select, from among all possible user interfaces for display, some, but not all, of the interfaces for presentation at an active display portion, and while displaying a currently active/open/selected user interface at a first portion of a display, to display icons corresponding to other user interfaces which are not currently active/open/selected at a second portion of a display, where the user interfaces are interfaces of various applications, and the icons correspond to .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maatta in view of Kilpatrick, further in view of Thorson, further in view of Ligtenberg, further in view of Hinckley et al. (US 20100321275 A1).
With respect to claim 7, Maatta in view of Kilpatrick, further in view of Thorson, further in view of Ligtenberg teaches all of the limitations of claim 6 as previously discussed, including Thorson’s and Kilpatrick’s teaching that the information handling system includes three housing portions which may be positioned in a flat orientation (i.e. as cited previously with respect to claims 5 and 6).  Maatta, Thorson, and Kilpatrick do not explicitly disclose the information handling system further comprising a stand extending out the back surface of the second housing portion and aligned to hold the three housing portions in the flat orientation in a vertical configuration.
However, Hinckley teaches the information handling system further comprising a stand extending out the back surface of the second housing portion and aligned to hold the three housing portions in the flat orientation in a vertical configuration (e.g. paragraph 0034, foldable legs/support stand prop up device at an angle; device may include multiple detachable systems, each of which may be propped up/self standing; paragraph 0041, describing Fig. 6 as showing two displays leaned back in a portrait orientation in a lectern mode, supported by legs/stand; dual landscape lectern mode also contemplated; i.e. as shown in Fig. 6, each display included in a system having a plurality of connected displays may include an extendable stand/legs on the back side, such that at least a second housing of a second display will include a stand extending out the back of the housing aligned to hold all of the displays in a flat orientation and vertical configuration; paragraph 0075, more than two screens; i.e. the extendable stand/legs may be implemented in a three screen system).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maatta in view of Kilpatrick, further in view of Thorson, further in view of Ligtenberg, further in view of Mercer (US 9432070 B2).
With respect to claim 8, Maatta in view of Kilpatrick, further in view of Thorson, further in view of Ligtenberg teaches all of the limitations of claim 1 as previously discussed.  Maatta, Kilpatrick, and Thorson do not explicitly disclose the information handling system further comprising: 
a first set of antenna integrated in the first housing portion; 
a second set of antenna integrated in the second housing portion; and 
an antenna controller that interfaces a radio with one of the first set of antenna or the second set of antenna; 
wherein the antenna controller interfaces the radio with both the first set of antenna and the second set of antenna when the housing portions have a flat orientation.
However, Mercer teaches the information handling system further comprising: 
a first set of antenna integrated in the first housing portion and a second set of antenna integrated in the second housing portion (e.g. col. 9 lines 24-32, multiple antenna zones provided by computing device coupled to accessory device; antenna zone 302 of computing device 102 and antenna zone 604 of accessory device 104, each providing antenna suites 114, where accessory device and computing device may provide different antennas); and 
an antenna controller that interfaces a radio with one of the first set of antenna or the second set of antenna (e.g. col. 4 lines 35-37, indicating that antenna suite 114 includes radios; col. 4 lines 57-58, computing device includes processing system; col. 5 lines 5-7, implementing device functionality using microcontrollers; col. 5 lines 35-36, wireless technologies implemented using radios/antennas; col. 11 lines 4-6, implementing described procedures in hardware, firmware, software; col. 11 lines 65-67, system components connected/coupled via system bus; i.e. processors executing software/microcontrollers which cause the various radios and antennas to interface with each other, such as via a system bus, to implement the various configurations as described); 
wherein the antenna controller interfaces the radio with both the first set of antenna and the second set of antenna when the housing portions have a flat orientation (e.g. col. 9 lines 39-60, selectively switching between antenna suites 114 in antenna zones 302 and 604, where the suites have different types/arrangements of antennas, as computing device and accessory device are moved into various orientations, where the antenna suite in one zone may be activated and the other deactivated in the case where the accessory device covers or in some other way blocks or interferes with the operation of the antenna zone; col. 10 lines 3-14, providing zones 302 and 604; in different orientations, different zones become more or less effective for different types of wireless communication; zones become blocked or unblocked as device is manipulated into different orientations; multiple zones employed in combination; col. 10 lines 56-66, describing Fig. 12, in angle range 1204, which corresponds to viewing position for computing device relative to accessory device, functionalities/behaviors for computing and accessory device including antenna operations can be controlled accordingly; i.e. where two devices are connected and each includes a different set of antennas, these are analogous to first and second sets of antennas in respective enclosures; further, where the devices are oriented in a closed position such that one device interferes with the operation of the antenna array of another, at least one antenna array is deactivated; alternatively, when the devices are oriented in an open flat position, such as in angle range 1204, the devices do not block/interfere with the antenna arrays of the other, and therefore, since the antenna arrays may provide different functionalities, they may both be activated in combination instead of as alternatives).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Maatta, Kilpatrick, Thorson, Ligtenberg, and Mercer in front of him to have modified the teachings of Maatta (directed to a foldable electronic device), Kilpatrick (directed to a multi-fold mobile device with configurable interface), Ligtenberg (directed to a device having a dual sided trackpad, where the trackpad may include a display and be used to implement a keyboard, and different configurations of the device can be associated with different operating modes, such as based on housing orientation angles), and Thorson (directed to a device having rotatable panels configured for display and adaptive interface), to incorporate the teachings of Mercer (directed to specific absorption rate mitigation according to a variety of mobile device arrangements, such as closed and open arrangements) to include an antenna array including a plurality of antennas in each enclosure of the device (i.e. the device of Maatta), where the antennas are selectively interfaced with at least one radio via a processor executing software/microprocessor via a system bus, and where the device is further configured to detect the orientations of the housings with respect to one another, such that when the housings are in a closed orientation and one therefore blocks/interferes with at least one antenna array, one antenna array is deactivated (i.e. the arrays are used in the alternative) and, when the housings are in an open/flat orientation and therefore do not block interfere with the antenna arrays, the antenna arrays are activated in combination, where each antenna array provides a different set of wireless functionality and the operation of the arrays in combination, as opposed to in the .
Claims 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick in view of  Maatta, further in view of Ligtenberg.
With respect to claim 10, Kilpatrick teaches a method for presenting visual images at an information handling system having plural housing portions and plural displays (e.g. paragraph 0080, electronic device 101 includes first, second, and third panels 102, 104, 106, which include display surfaces; paragraph 0085, Fig. 3, electronic device 101 having at least first and second panels 102 and 104 each having a display), the method comprising: 
storing a user interface queue in memory of the information handling system, the user interface queue having plural housing portion orientations, plural applications and keyboard positions associated with plural user interfaces, the user interface queue having an ordered list of priorities for presentation of applications at each of the plural displays (e.g. paragraph 0122, software application having at least three predetermined operating modes corresponding to at least three predetermined configurations of device; adjusting operating mode and user interfaces of software application based on detected device configuration; paragraph 0138, device includes well-defined hardware configurations including folded, full unfolded, thumbing, video conferencing, and travel clock modes; paragraph 0139, defined software state indicating parameters such as running or waiting, user input receipt window sizes, positions, orientations, types of user interfaces; defined software state indicates number of panels and display mode available to application; application defines or includes one or more predetermined states to be responsive to the available number of panels and display mode; paragraph 0142, entering software state based on hardware state; reconfiguring application with new layout requirements; paragraph 0143, application written to support multiple predefined states of operation, responsive to particular hardware states/change of state; paragraph 0144-0147, Figs. 27-31, automatically configuring keyboard in response to detected hardware configuration; displaying keyboard in various configurations; paragraph 0168, Fig. 42, method of changing software states; paragraph 0169, in default state where no user interfaces for executing applications are displayed, detecting hardware configuration; paragraphs 0170-0176, moving through sequential series of determinations regarding different possible configurations device may be in, and displaying content including different applications/interfaces and keyboard configurations according to the determined physical device configuration; automatically displaying various contents and launching various applications according to the determined configuration; custom configurations programmed into device; paragraphs 0177-0188, describing Fig. 43; method of changing software states, default state of device when application is executing which supports multiple software states and is responsive to configuration change of device; moving through sequential series of determinations regarding different possible configurations of the device and displaying content/application according to determined configuration; automatically performing other operations based on detecting configuration change such as resizing content/resolution based on available display space; custom configurations; performing additional configuration determinations including orientation, making additional software configuration and user interface changes; paragraph 0292, steps of methods described embodied directly in hardware or software module residing in storage medium; i.e. as shown collectively in Figs. 42 and 43, a plurality of device configurations, applications, keyboard positions, and user interfaces are defined in the form of an ordered method (i.e. list of determinations related to the configurations and interfaces, which is stored in memory) which dictates which user interfaces take precedence for display (and therefore have priority) in accordance with various device configurations; for example, in a first step, if the device is in a fully folded configuration and an application is executing as shown in Fig. 43, if the application supports single screen configuration, that application is displayed on the active screen (and therefore takes priority over other content), where if the application is not executing as shown in Fig. 42, other content is instead shown including an icon panel on the active screen; likewise for the other steps of Figs. 42 and 43, where the application is executing and supports a given configuration determined according to the listed order of configurations, the application will be displayed in a priority position on available screens (such as in the middle of the screen, across all three screens, top portion of active screen, etc., possibly along with other content such as a keyboard, and if the application is not executing, other content will be displayed instead of the application, such as desktop icons, a clock in the middle of the screen, video conference video, etc., including leaving some screens available for other applications; moreover, where custom configurations have been defined, these may take priority over the default configurations shown in Figs. 42 and 43),
the keyboard positions including a first position under one of the housing portions, a second position extending away from the one of the housing portions, and a third position separate from the housing portions (e.g. paragraph 0084, Fig. 2, device in fully folded configuration, third panel 106 third panel 106, fully folded against second panel 104 and, as shown in Fig. 2, stacked/folded under the other panels 102, 104; paragraph 0086, Fig. 3, third panel 106 displays keyboard 316; paragraph 0135, Fig. 24, panels detachable and may be placed in a detached configuration; i.e. the third panel is utilized as a keyboard and, as shown in Fig. 2, may be placed in a position under other panels, as shown in Fig. 2, may be placed in a position extending away from other panels, and as shown in Fig. 24, may be placed in a third position separated from the other panels; as shown in Figs. 42 and 43, described in paragraphs 0168-0188, these various panel positions, defined as different configurations such as a fully folded configuration, thumbing configuration, and other possible configurations, are defined within the ordered method embodied as stored software); 
detecting a housing portion orientation, application and keyboard position at the information handling system (e.g. paragraph 0097, automatically changing user interface and interaction method based on mechanical trigger, sensor information, etc.; paragraph 0101, detecting various configurations of device as shown in Figs. 1-7; paragraph 0110, Fig. 9, device manipulated by user into variety of configurations for use; paragraph 0138, software controller collects and analyzes sensor inputs and decides to take one or more actions in response, paragraph 0142, device in defined hardware state, entering new software state; paragraph 0143, querying hardware configuration and self-adjusting software state; interface to receive hardware state change messages from software controller
selecting a user interface from the plural user interfaces based upon a sensed context, the sensed context including at least housing portion orientation, applications and keyboard positions detected at the information handling system (e.g. paragraph 0092, multiple user interfaces that can be changed based on shape or configuration of electronic device; changing interfaces automatically when device folded into different configurations; paragraph 0097, automatically changing user interface and interaction method based on mechanical trigger, sensor information, etc.; paragraph 0100, processor executing processor executable instructions; paragraph 0101, processor coupled to folding configuration sensors, detecting various configurations of device as shown in Figs. 1-7; paragraph 0102, display controllers responsive to processor to provide graphical data to display at the displays according to configuration of the device; paragraph 0110, Fig. 9, device manipulated by user into variety of configurations for use and automatically adjusts software configuration in response to configuration change; paragraph 0138, software controller collects and analyzes sensor inputs and decides to take one or more actions in response, including initiating change of size of application/window/element, change or orientation of application, auto-launch of application, auto-exit of application, state change of application, or a combination; paragraph 0142, device in defined hardware state, entering new software state; paragraph 0143, querying hardware configuration and self-adjusting software state; interface to receive hardware state change messages from software controller).
Kilpatrick does not explicitly disclose the second position sliding out from under the one of the housing portions to extend away from the one of the housing portions.  However, Maatta teaches second position sliding out from under the one of the housing portions to extend away from the one of the housing portions (e.g. paragraph 0030, Fig. 3, keyboard 8 is arranged slideably relative to base cover 3 between a closed position as shown in Fig. 2 and an opened position as shown in Fig. 3; as shown in Fig. 2, in closed position, keyboard is at least partially hidden and as shown in Fig. 3, in open position, keyboard extends out from under the housing portion).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kilpatrick and Maatta in front of him to have modified the teachings of Kilpatrick (directed to a multi-fold mobile device with configurable interface) to incorporate the teachings 
Kilpatrick and Maata do not explicitly disclose the user interface including at least having only one user assigned unless flat housing portion orientation is detected and the keyboard is in the hidden position, and having plural users assigned in response to a predetermined condition when the flat orientation is detected and the keyboard is in the hidden position.  
However, Ligtenberg teaches the user interface including at least having only one user assigned unless flat housing portion orientation is detected and the keyboard is in the hidden position, and having plural users assigned in response to a predetermined condition when the flat orientation is detected and the keyboard is in the hidden position (e.g. paragraph 0015, capacitive array element capable of sensing touch from two surfaces; dual sided panel capable of sensing touch from either side; paragraph 0016, track pad device includes display element in effect forming a touch screen; paragraph 0017, one or both sides of array element activated or deactivated according to configuration; paragraph 0047, array element has first and second sides 110 and 112, each side having a touch sensitive surface so that array element functions as dual sided array element, recognizing touch events coming from the first or second side of the array element; Fig. 2C, showing flat configuration in which second side 112 of array element is underneath first side 110 and in a hidden position; Fig. 7C, showing that array element 706 can be implemented as a virtual key pad; Figs. 7D and 9B, showing that second side of array element 716, 901, can be implemented as input devices including a variety of buttons and interface elements; paragraph 0087, describing Figs. 12A-B, when laptop 1200 is open at angle of 160 degrees or less, laptop 1200 utilizes standard GUI displayed on display screen, first side of array element 1201 may be used as a keyboard/array element, laptop has normal laptop functionality; second side of array element may also be used for input or it may be deactivated; paragraph 0088, Figs. 13A-B, in closed position, laptop 1200 automatically enables specialized functionality including mobile GUI 1204; paragraph 0089, Figs. 14A-B, laptop 1200 in flat configuration; when laptop is open to an angle of greater than approximately 160 degrees, a “share” function is activated, rotating the display 180 degrees in the plane from the usual display so that information may be shared with someone across a table; first side of the array element 1201 may be used as a keyboard or touch pad; additional functionality changes implemented to facilitate sharing of information, such as presenting some information oriented towards the user and some information oriented towards the person to be shared with, as in the split screen illustrated in Fig. 14C; i.e. as described, the device includes a display screen coupled to a dual sided array, which may also include display screens, where a side of the dual sided array can be used to implement a keyboard; further, when the device is not placed in a flat position, such as in a closed position or an open position of 160 degrees or less, the displayed user interfaces are configured for use by only a single user; moreover, when the device is placed in a flat position, such that the second side of the dual array (which may implement a keyboard, for example), is under the first side of the dual array and therefore in a hidden position, and the device is open to an angle of 160 degrees or greater, a “share” function is activated such that at least some portion of the user interface is configured for use by a first user and at least some portion of the user interface is configured for use by a second user; therefore, when the device is not in a flat orientation or the second side of the array is not in a hidden/below position, the user interface is configured for use by a single user and when the device is in a flat orientation and the second side of the array (which can provide a keyboard function) is in a hidden/below position, the user interface is configured for use by plural users).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kilpatrick, Maatta, and Ligtenberg in front of him to have modified the teachings of Kilpatrick (directed to a multi-fold mobile device with configurable interface) and Maatta (directed to a foldable electronic device), to incorporate the teachings of Ligtenberg (directed to a device having a dual sided trackpad, where the trackpad may include a display and be used to implement a keyboard, and different configurations of the device can be associated with different operating modes, such as based on housing orientation angles) to include the capability to determine when the device is in a flat orientation with the keyboard hidden and, 
With respect to claim 11, Kilpatrick in view of Maatta, further in view of Ligtenberg teaches all of the limitations of claim 10 as previously discussed, and Maatta further teaches the method further comprising: 
sliding the keyboard out from a housing portion of the information handling system to an exposed position; and sliding the keyboard into a housing portion of the information handling system to a hidden position (e.g. paragraph 0030, Fig. 3, keyboard 8 is arranged slideably relative to base cover 3 between a closed position as shown in Fig. 2 and an opened position as shown in Fig. 3; as shown in Fig. 2, in closed position, keyboard is at least partially hidden and as shown in Fig. 3, in open position, keyboard extends out from under the housing portion).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kilpatrick, Ligtenberg, and Maatta in front of him to have modified the teachings of Kilpatrick (directed to a multi-fold mobile device with configurable interface) and Ligtenberg (directed to a device having a dual sided trackpad, where the trackpad may include a display and be used to implement a keyboard, and different configurations of the device can be associated with different operating modes, such as based on housing orientation angles), to incorporate the teachings of Maatta (directed to a foldable electronic device) to include the capability to slideably and pivotably connect the rotatable third panel providing keyboard functionality (i.e. of Kilpatrick) to the second panel, so that it may be slid from a hidden position under the second panel to a position extending away from the second panel (i.e. where the keyboard of Maatta, similar to the third panel of Kilpatrick, also provides keyboard functionality and is both slidable and pivotable relative to the second display portion as taught in Maatta paragraph 0031).  One of ordinary skill would have been motivated to perform such a modification in order to protect sensitive and damageable parts of the device such as the 
With respect to claim 12, Kilpatrick in view of Maatta, further in view of Ligtenberg teaches all of the limitations of claim 10 as previously discussed, and Kilpatrick and Maatta further teaches the method further comprising: 
rotating one of the plural housing portions relative to another of the plural housing portions to dispose the keyboard in an exposed position (e.g.  Kilpatrick paragraph 0084, Fig. 2, device 101 in fully folded configuration, third panel 106 is fully folded against second panel 104; paragraph 0085, Fig. 3, device 101 in thumbing configuration, second panel 104 and third panel 106 are offset relative to one another along second fold location 112, with angle of rotation between them 318 greater than 90 degrees and less than 180 degrees; paragraph 0086, as shown in Fig. 3, third panel 106 displays keyboard 316; paragraph 0120, panels coupled to one another via hinges 1505 and 1507; i.e. the third panel functioning as a keyboard is moved from hidden position to an exposed position via rotation into that position along the hinge connecting it to the second panel; Maatta paragraphs 0030-0031, Figs. 2-4, keyboard 8 arranged slideably between closed position and opened position; keyboard not only arranged slideably but also pivotably relative to second display portion 7 from upper position to lower position; i.e. the keyboard may be moved from a hidden position to an exposed position by both sliding and then pivoting it into the exposed position); and 
rotating the one of the plural housing portions relative to the another of the plural housing portions to dispose the keyboard in a hidden position (e.g.  Kilpatrick paragraph 0084, Fig. 2, device 101 in fully folded configuration, third panel 106 is fully folded against second panel 104; paragraph 0085, Fig. 3, device 101 in thumbing configuration, second panel 104 and third panel 106 are offset relative to one another along second fold location 112, with angle of rotation between them 318 greater than 90 degrees and less than 180 degrees; paragraph 0086, as shown in Fig. 3, third panel 106 displays keyboard 316; paragraph 0120, panels coupled to one another via hinges 1505 and 1507; i.e. the third panel functioning as a keyboard is moved from exposed position back to a hidden position via rotation into that position along the hinge connecting it to the second panel; Maatta paragraphs 0030-0031, Figs. 2-4, keyboard 8 arranged slideably between closed position and opened position; keyboard not only arranged slideably but also pivotably relative to second display portion 7 from upper position to lower position; i.e. the keyboard may be moved from an exposed position to a hidden position by both pivoting and then sliding it into the hidden position).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kilpatrick, Ligtenberg, and Maatta in front of him to have modified the teachings of Kilpatrick (directed to a multi-fold mobile device with configurable interface) and Ligtenberg (directed to a device having a dual sided trackpad, where the trackpad may include a display and be used to implement a keyboard, and different configurations of the device can be associated with different operating modes, such as based on housing orientation angles), to incorporate the teachings of Maatta (directed to a foldable electronic device) to include the capability to slideably and pivotably connect the rotatable third panel providing keyboard functionality (i.e. of Kilpatrick) to the second panel, so that it may be slid and rotated from a hidden position under the second panel to a position extending away from the second panel (i.e. where the keyboard of Maatta, similar to the third panel of Kilpatrick, also provides keyboard functionality and is both slidable and pivotable relative to the second display portion as taught in Maatta paragraph 0031), and may also be rotated and then slid from the exposed position back to the hidden position.  One of ordinary skill would have been motivated to perform such a modification in order to protect sensitive and damageable parts of the device such as the keyboard and displays, providing a device which in a folded position is relatively small sized and easily storable, while also providing a large enough size in an opened size for comfortably performing computing tasks as described in Maatta (paragraphs 0003, 0011, 0033).
With respect to claim 14, Kilpatrick in view of Maatta, further in view of Ligtenberg teaches all of the limitations of claim 10 as previously discussed, and Kilpatrick further teaches wherein the sensed context comprises a transition of a first portion of a display from an active state to an inactive state (e.g. Figs. 35-37, showing a transition of an active application interface 3516 off of a display 3308, leaving the display with no actively displayed interfaces, where in the state where no active application interface is displayed on the display 3308, inactive/passive content may instead be displayed, such as a desktop area as described in paragraph 0152 with respect to the analogous display of Fig. 33; compare with paragraph 0047 and Fig. 8 of the instant application’s specification, appearing to indicate that “active” and “inactive” as used with respect to the invention refer to whether a displayed interface in in an active state or an inactive state, and not necessarily to whether a display portion is powered on or off), the method further comprising: 
animating movement of a first user interface from the first portion of the display to a second portion of the display (e.g. paragraph 0155, Fig. 35, application currently launched/open/executing in window 3516 in center display area 3308; paragraph 0156, user instructing electronic device to close the application; application window 3516 displayed as traveling toward the gap 3414 and also displayed as having a portion displayed in first display surface of left-most panel to provide visual continuity so that application window appears to slide across the gap, as shown in Fig. 36); and 
terminating the animating at an icon on the second portion of the display (e.g. paragraph 0156, closing the application and application window 3516 and return the representative application icon 3206 to its original position in the left-most surface panel as shown in Fig. 37).
With respect to claim 15, Kilpatrick in view of Maatta, further in view of Ligtenberg, further in view of Kilpatrick teaches all of the limitations of claim 14 as previously discussed, and Kilpatrick further teaches the method further comprising: 
selecting the icon at the second portion of the display (e.g. paragraph 0153, describing Figs. 33 and 34, user input indicating movement of representative application icon 3206 on leftmost display panel across gap 3414 towards center display panel 3308); and 
in response to the selecting, expanding the first user interface at the second portion of the display (e.g. paragraph 0154-0155, describing Figs. 34 and 35, icon 3206 crossing gap 3414 with portions displayed on both left most and center display panels; launching application associated with icon 3206, by opening application window 3516 in center display area 3308; window may extend to cover both center display surface 3308 and right most display surface 3310).
With respect to claim 16, Kilpatrick in view of Maatta, further in view of Ligtenberg teaches all of the limitations of claim 10 as previously discussed, and Kilpatrick further teaches wherein the sensed context comprises a transition of a first portion of a display from an inactive state to an active state (e.g. Figs. 33-35, showing a transition of a center display panel 3308 from a state of showing no active content to a state showing an active/launched/open application window; as shown in Fig. 33, the center display may initially be in the state where no active application interface is displayed on the display 3308, and inactive/passive content may instead be displayed, such as a desktop area as described in paragraph 0152; then, as shown in Figs. 34 and 35, an application window 3516 is displayed, resulting in the transition of the center display from a state of showing inactive/passive content to a state of showing active content; compare with paragraph 0047 and Fig. 8 of the instant application’s specification, appearing to indicate that “active” and “inactive” as used with respect to the invention refer to whether a displayed interface in in an active state or an inactive state, and not necessarily to whether a display portion is powered on or off), the method further comprising: 
animating movement of an icon from a second portion of the display to expand into a user interface at the first portion of the display (e.g. paragraphs 0153-0155, movement of representative application icon 3206 on leftmost display toward gap 3414, crossing gap, partially displayed on both left most and center display panels, as shown in Fig. 34; launching application associated with icon 3206, by opening application window 3516 in center display area 3308, as shown in Fig. 35; window may extend to cover both center display surface 3308 and right most display surface 3310); and 
terminating the animating with the user interface activated to accept end user inputs (e.g. paragraph 0155, application icon pulled across gap, application launched, application window opened; i.e. as shown in Fig. 35, once the application window is opened on the center display, ready to receive user inputs, the application icon is no longer shown as moving on the screen).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick in view of Maatta, further in view of Ligtenberg, further in view of Bogward (US 20040049743 A1).
With respect to claim 13, Kilpatrick in view of Maatta, further in view of Ligtenberg teaches all of the limitations of claim 10 as previously discussed.  Kilpatrick, Maatta, and Thorson do not explicitly disclose the method further comprising: 
detaching one of the plural housing portions from another of the plural housing portions; 
flipping the one of the plural housing portions to a first orientation relative to the another of the plural housing portions to dispose the keyboard in an  exposed position; and 
flipping the one of the plural housing portions to a second orientation relative to the another of the plural housing portions to dispose the keyboard in a hidden position.
However, Bogward teaches the method further comprising: 
detaching one of the plural housing portions from another of the plural housing portions (e.g. paragraph 0244, describing Fig. 50, two leaf mobile device has reversible main operator control part 50015 which is a reversible panel having an operator interface on one side such as in Fig. 32 (i.e. a physical keyboard), and an additional display element on the other side; paragraphs 0247-0249, describing Figs. 51-51c, triggering reversible main operator control part, reversible part springs up on being released, reversible part is folded up; i.e. as shown in Fig. 50 and 51c, the reversible panel is pulled away, and therefore deteached, from the other panel; Fig. 103 (part 2) a), showing the user pulling display part out of locking position with operator control part (which can include a second display as shown in Fig. 103 part 1) on one side and a keyboard on the other side; see also Figs. 103 (part 4) and (part 6), illustrating analogous operations using different mechanisms); 
flipping the one of the plural housing portions to a first orientation relative to the another of the plural housing portions to dispose the keyboard in an  exposed position (e.g. paragraph 0245, moving reversible part horizontally back and forth; paragraphs 0250-0251, describing Figs. 51d-51e, reversible part in folded over state in which second surface point upwards, reversible part in engaged state in which engagement occurs near the hinge part; Fig. 103 (part 2) b) and c), showing the user turning the display part over such that the display of the display part and the keyboard are both available on the same side and allowing them to return to the locked position, causing the keyboard to be exposed to the user when the user is viewing the display of the display part; see also Figs. 103 (part 4) and (part 6), illustrating analogous operations using different mechanisms); and 
flipping the one of the plural housing portions to a second orientation relative to the another of the plural housing portions to dispose the keyboard in a hidden position (e.g. paragraph 0244, indicating that main operator control part 50015 is a reversible panel; i.e. it may be configured to be in either position, such that the operations as shown in Figs. 51a-51 may be performed in revers to show the other side of the panel; performing the operations as illustrated in Figs. 103 (part 2), (part 4), and (part 6) in reverse would produce the reverse result, i.e. flipping the keyboard from being within the user’s view on the same side as the display of the display part, to being on the rear of the device and out of the user’s view).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kilpatrick, Maatta, Ligtenberg, and Bogward in front of him to have modified the teachings of Kilpatrick (directed to a multi-fold mobile device with configurable interface), Maatta (directed to a foldable electronic device), and Ligtenberg (directed to a device having a dual sided trackpad, where the trackpad may include a display and be used to implement a keyboard, and different configurations of the device .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick in view of  Maatta, further in view of Thorson, further in view of Ligtenberg, further in view of Ortega et al. (US 20100156913 A1).
With respect to claim 17, Kilpatrick teaches a system for presenting visual images at an information handling system, the system comprising: a non-transitory memory; and instructions stored in the non-transitory memory that execute on a processor (e.g. paragraph 0292, method/algorithm embodied on hardware or as software module residing on tangible storage medium) to: 
define a user interface queue having plural housing portion orientations, plural applications and keyboard positions associated with plural user interfaces, the plural user interfaces defining which of plural displays presents information for the applications (e.g. paragraph 0122, software application having at least three predetermined operating modes corresponding to at least three predetermined configurations of device; adjusting operating mode and user interfaces of software application based on detected device configuration; paragraph 0138, device includes well-defined hardware configurations including folded, full unfolded, thumbing, video conferencing, and travel clock modes; paragraph 0139, defined software state indicating parameters such as running or waiting, user input receipt window sizes, positions, orientations, types of user interfaces; defined software state indicates number of panels and display mode available to application; application defines or includes one or more predetermined states to be responsive to the available number of panels and display mode; paragraph 0142, entering software state based on hardware state; reconfiguring application with new layout requirements; paragraph 0143, application written to support multiple predefined states of operation, responsive to particular hardware states/change of state; paragraph 0144-0147, Figs. 27-31, automatically configuring keyboard in response to detected hardware configuration; displaying keyboard in various configurations; paragraph 0168, Fig. 42, method of changing software states; paragraph 0169, in default state where no user interfaces for executing applications are displayed, detecting hardware configuration; paragraphs 0170-0176, moving through sequential series of determinations regarding different possible configurations device may be in, and displaying content including different applications/interfaces and keyboard configurations according to the determined physical device configuration; automatically displaying various contents and launching various applications according to the determined configuration; custom configurations programmed into device; paragraphs 0177-0188, describing Fig. 43; method of changing software states, default state of device when application is executing which supports multiple software states and is responsive to configuration change of device; moving through sequential series of determinations regarding different possible configurations of the device and displaying content/application according to determined configuration; automatically performing other operations based on detecting configuration change such as resizing content/resolution based on available display space; custom configurations; performing additional configuration determinations including orientation, making additional software configuration and user interface changes; paragraph 0292, steps of methods described embodied directly in hardware or software module residing in storage medium; i.e. as shown collectively in Figs. 42 and 43, a plurality of device configurations, applications, keyboard positions, and user interfaces are defined in the form of an ordered method (i.e. list of determinations related to the configurations and interfaces, which is stored in memory) which dictates which user interfaces take precedence for display (and therefore have priority) in accordance with various device configurations; for example, in a first step, if the device is in a fully folded configuration and an application is executing as shown in Fig. 43, if the application supports single screen configuration, that application is displayed on the active screen (and therefore takes priority over other content), where if the application is not executing as shown in Fig. 42, other content is instead shown including an icon panel on the active screen; likewise for the other steps of Figs. 42 and 43, where the application is executing and supports a given configuration determined according to the listed order of configurations, the application will be displayed in a priority position on available screens (such as in the middle of the screen, across all three screens, top portion of active screen, etc., possibly along with other content such as a keyboard, and if the application is not executing, other content will be displayed instead of the application, such as desktop icons, a clock in the middle of the screen, video conference video, etc., including leaving some screens available for other applications; moreover, where custom configurations have been defined, these may take priority over the default configurations shown in Figs. 42 and 43); and 
select a user interface from the plural user interfaces based upon a sensed context, the sensed context including at least housing portion orientation, applications and keyboard positions (e.g. paragraph 0092, multiple user interfaces that can be changed based on shape or configuration of electronic device; changing interfaces automatically when device folded into different configurations; paragraph 0097, automatically changing user interface and interaction method based on mechanical trigger, sensor information, etc.; paragraph 0100, processor executing processor executable instructions; paragraph 0101, processor coupled to folding configuration sensors, detecting various configurations of device as shown in Figs. 1-7; paragraph 0102, display controllers responsive to processor to provide graphical data to display at the displays according to configuration of the device; paragraph 0110, Fig. 9, device manipulated by user into variety of configurations for use and automatically adjusts software configuration in response to configuration change; paragraph 0138, software controller collects and analyzes sensor inputs and decides to take one or more actions in response, including initiating change of size of application/window/element, change or orientation of application, auto-launch of application, auto-exit of application, state change of application, or a combination; paragraph 0142, device in defined hardware state, entering new software state; paragraph 0143, querying hardware configuration and self-adjusting software state; interface to receive hardware state change messages from software controller),
the keyboard positions including a first position under one of the plural housing portions, a second position extending away from the one of the plural housing portions, and a third position separate from the plural housing portions (e.g. paragraph 0084, Fig. 2, device in fully folded configuration, third panel 106 third panel 106, fully folded against second panel 104 and, as shown in Fig. 2, stacked/folded under the other panels 102, 104; paragraph 0086, Fig. 3, third panel 106 displays keyboard 316; paragraph 0135, Fig. 24, panels detachable and may be placed in a detached configuration; i.e. the third panel is utilized as a keyboard and, as shown in Fig. 2, may be placed in a position under other panels, as shown in Fig. 2, may be placed in a position extending away from other panels, and as shown in Fig. 24, may be placed in a third position separated from the other panels; as shown in Figs. 42 and 43, described in paragraphs 0168-0188, these various panel positions, defined as different configurations such as a fully folded configuration, thumbing configuration, and other possible configurations, are defined within the ordered method embodied as stored software).
Kilpatrick does not explicitly disclose the second position sliding out from under the one of the plural housing portions to extend away from the one of the plural housing portions.  However, Maatta teaches second position sliding out from under the one of the plural housing portions to extend away from the one of the plural housing portions (e.g. paragraph 0030, Fig. 3, keyboard 8 is arranged slideably relative to base cover 3 between a closed position as shown in Fig. 2 and an opened position as shown in Fig. 3; as shown in Fig. 2, in closed position, keyboard is at least partially hidden and as shown in Fig. 3, in open position, keyboard extends out from under the housing portion).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kilpatrick and Maatta in front of him to have modified the teachings of Kilpatrick (directed to a multi-fold mobile device with configurable interface) to incorporate the teachings of Maatta (directed to a foldable electronic device) to include the capability to slideably and pivotably connect the rotatable third panel providing keyboard functionality (i.e. of Kilpatrick) to the second panel, so that it may be slid from a 
Kilpatrick and Maata do not explicitly disclose the user interface including selectively enabling and disabling touch detection relative to the visual images.  However, Thorson teaches the user interface including selectively enabling and disabling touch detection relative to the visual images (e.g. paragraph 0026, in workstation configuration, second panel is configured to function as a display where any touch-sensitive functionality is disabled; paragraph 0028, in tablet laptop configuration, display side of second panel is exposed and both the display and touch-sensitive functionality is enabled; paragraph 0035-0036, Fig. 3, device in workstation configuration, touch functionality disabled; customized user interface enabling user to input control commands to the device by touching touchscreen display; paragraph 0038, Fig. 5, device in tablet laptop configuration, touch functionality enabled; paragraph 0043, determining current configuration and sending appropriate control signals to display driver circuits which provide appropriate display driver signals to touchscreen displays; signal provided to touchscreen of second panel 20 enables or disables touch-sensitive functionality depending on if the device is in the tablet laptop configuration or the workstation configuration, respectively; also providing display data to be displayed on the touchscreen displays).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kilpatrick, Maatta, and Thorson in front of him to have modified the teachings of Kilpatrick (directed to a multi-fold mobile device with configurable interface) and Maatta (directed to a foldable electronic device), to incorporate the teachings of Thorson (directed to a device having rotatable panels configured for display and adaptive interface) to include, in the touchscreen display of the device (i.e. of Kilpatrick), the capability to enable or disable detection of touch inputs, based on the physical configuration of the device.  One of ordinary skill would have been motivated to 
Kilpatrick, Maatta, and Thorson do not explicitly disclose wherein the selected user interface is assigned to only one user unless a flat housing portion orientation is detected and the keyboard is in the second or third position, and a separate user interface is assigned to each of plural users when the flat housing portion orientation is detected, and the keyboard is in the first position.
However, Ligtenberg teaches wherein the selected user interface is assigned to only one user unless a flat housing portion orientation is detected and the keyboard is in the second or third position, and a separate user interface is assigned to each of plural users when the flat housing portion orientation is detected, and the keyboard is in the first position (e.g. paragraph 0015, capacitive array element capable of sensing touch from two surfaces; dual sided panel capable of sensing touch from either side; paragraph 0016, track pad device includes display element in effect forming a touch screen; paragraph 0017, one or both sides of array element activated or deactivated according to configuration; paragraph 0047, array element has first and second sides 110 and 112, each side having a touch sensitive surface so that array element functions as dual sided array element, recognizing touch events coming from the first or second side of the array element; Fig. 2C, showing flat configuration in which second side 112 of array element is underneath first side 110 and in a hidden position; Fig. 7C, showing that array element 706 can be implemented as a virtual key pad; Figs. 7D and 9B, showing that second side of array element 716, 901, can be implemented as input devices including a variety of buttons and interface elements; paragraph 0087, describing Figs. 12A-B, when laptop 1200 is open at angle of 160 degrees or less, laptop 1200 utilizes standard GUI displayed on display screen, first side of array element 1201 may be used as a keyboard/array element, laptop has normal laptop functionality; second side of array element may also be used for input or it may be deactivated; paragraph 0088, Figs. 13A-B, in closed position, laptop 1200 automatically enables specialized functionality including mobile GUI 1204; paragraph 0089, Figs. 14A-B, laptop 1200 in flat configuration; when laptop is open to an angle of greater than approximately 160 degrees, a “share” function is activated, rotating the display 180 degrees in the plane from the usual display so that information may be shared with someone across a table; first side of the array element 1201 may be used as a keyboard or touch pad; additional functionality changes implemented to facilitate sharing of information, such as presenting some information oriented towards the user and some information oriented towards the person to be shared with, as in the split screen illustrated in Fig. 14C; i.e. as described, the device includes a display screen coupled to a dual sided array, which may also include display screens, where a side of the dual sided array can be used to implement a keyboard; further, when the device is not placed in a flat position, such as in a closed position or an open position of 160 degrees or less, the displayed user interfaces are configured for use by only a single user; moreover, when the device is placed in a flat position, such that the second side of the dual array (which may implement a keyboard, for example), is under the first side of the dual array and therefore in a hidden position, and the device is open to an angle of 160 degrees or greater, a “share” function is activated such that at least some portion of the user interface is configured for use by a first user and at least some portion of the user interface is configured for use by a second user; therefore, when the device is not in a flat orientation or the second side of the array is not in a hidden/below position, the user interface is configured for use by a single user and when the device is in a flat orientation and the second side of the array (which can provide a keyboard function) is in a hidden/below position, the user interface is configured for use by plural users).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kilpatrick, Maatta, Thorson, and Ligtenberg in front of him to have modified the teachings of Kilpatrick (directed to a multi-fold mobile device with configurable interface), Maatta (directed to a foldable electronic device), and Thorson (directed to a device having rotatable panels configured for display and adaptive interface), to incorporate the teachings of Ligtenberg (directed to a device having a dual sided trackpad, where the trackpad may include a display and be used to implement a keyboard, and different configurations of the device can be associated with different operating modes, such as based on housing orientation angles) to include the capability to determine when the device is in a flat orientation with the keyboard hidden and, when the device is in the flat orientation with the keyboard hidden, configure/assign the user interface(s) for use by plural users and, when the device is not in the flat orientation with the keyboard hidden, configure/assign 
Kilpatrick, Maatta, Thorson, and Ligtenberg do not explicitly disclose that the separate user interfaces assigned to each of plural users are exclusively assigned when plural stylus devices are detected.  However, Ortega teaches  that the separate user interfaces assigned to each of plural users are exclusively assigned when plural stylus devices are detected (e.g. paragraph 0189, synchronous rendering of images rendered on virtual displays of device allowing multiple, simultaneous, user interactions such as allowing two or more users to interact with the device/images rendered while viewing same or different images rendered with respective orientations enabling each user to view right side up images; paragraph 0191, Fig. 16B, asynchronous rendering of images on virtual displays of device, allowing multiple user interaction; each of displays 1606a and 1606b split into multiple virtual displays, each in an orientation with respect to a first user 1615a or a second user 1615b; each user able to access content in an asynchronous manner; each virtual display configured to accept user interaction from user 1615a and 1615b simultaneously or as a function of controlled access; paragraph 0192, each user annotating content, annotations of users represented in different colors, line styles, or other manner to enable users to distinguish their edits from each other’s; two stylus users recognizable from each other by the displays, such as by different radio frequencies, etc., enable different collaboration-annotation codes to be associated with different annotations;  Fig. 16B, showing two users 1615a/b, each providing inputs using their respective styluses 1625a/b, to their respective/assigned user interfaces 1610a/b/c/d; i.e. where multiple users, each having their own stylus, detectable by the multiple displays such as based on radio frequencies, are each provided with an asynchronously-controllable (including as a function of controlled access) virtual display area presenting information in an orientation specific to the corresponding user and are each additionally provided with the capability to annotate presented information and each user’s corresponding annotations are uniquely associated with their respective users, this is analogous to providing exclusively assigned separate user interfaces (i.e. separate, asynchronous virtual display areas oriented to each user receiving input as a function of controlled access) when plural stylus devices are detected (i.e. where user inputs are received based on the displays detecting unique radio frequencies of the styluses)).

With respect to claim 18, Kilpatrick in view of Maatta, further in view of Thorson, further in view of Ligtenberg, further in view of Ortega teaches all of the limitations of claim 17 as previously discussed, and Kilpatrick further teaches wherein the instructions further execute to store user interfaces in association with sensed context generated by user interactions (e.g. paragraph 0176, various configurations of applications/UIs utilized based on sensed hardware configurations; automatically launching other applications according to a user configuration; custom configurations programmed into the electronic device; paragraph 0187, custom configurations programmed to the electronic device).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick in view of Maatta, further in view of Thorson, further in view of Ligtenberg, further in view of Ortega, further in view of Mercer (US 9432070 B2).
With respect to claim 19, Kilpatrick in view of Maatta, further in view of Thorson, further in view of Ligtenberg, further in view of Ortega teaches all of the limitations of claim 17 as previously discussed. Kilpatrick, Maatta, and Thorson do not explicitly disclose wherein the instructions further execute to: 
detect housing portion rotational orientation; 
activate two of four antenna in a folded housing portion orientation; and 
activate all four antenna in a flat housing portion orientation.
However, Mercer teaches wherein the instructions further execute to: 
detect housing portion rotational orientation (e.g. col. 10 lines 36-37, 49-50, and 60-61, computing device determined to be in closed position, typing position, viewing orientation); 
activate two of four antenna in a folded housing portion orientation (e.g. col. 9 lines 39-60, antenna suite 114 in zone 302 activated while antenna suite 114 in zone 604 deactivated in first position and vice versa in second position; performing selective switching between two different antenna zones when accessory device covers or in some way blocks or interferes with operation of the antenna zone 302 in the second orientation; col. 10 lines 40-44, modifying antenna operations based on closed state including by switching between different antenna zones, selectively turning antennas on or off, etc., where each antenna suite in each zone includes at least two antennas); and 
activate all four antenna in a flat housing portion orientation (e.g. col. 9 lines 54-58, switching between antenna arrays in zones if accessory device blocks or interferes with the operation of the antenna zone; col. 10 lines 3-14, providing zones 302 and 604; in different orientations, different zones become more or less effective for different types of wireless communication; zones become blocked or unblocked as device is manipulated into different orientations; multiple zones employed in combination; col. 10 lines 56-66, describing Fig. 12, in angle range 1204, which corresponds to viewing position for computing device relative to accessory device, functionalities/behaviors for computing and accessory device including antenna operations can be controlled accordingly; i.e. where two devices are connected and each includes a different set of antennas including at least two antennas, these are analogous to first two antennas and second two antennas in respective enclosures; further, where the devices are oriented in a closed position such that one device interferes with the operation of the antenna array of another, at least one antenna array is deactivated; alternatively, when the devices are oriented in an open flat position, such as in angle range 1204, the devices do not block/interfere with the antenna arrays of the other, and therefore, since the antenna arrays may provide different functionalities, the two antennas in each enclosure may all be activated in combination instead of as alternatives).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kilpatrick, Maatta, Thorson, Ligtenberg, Ortega, and Mercer in front of him to have modified the teachings of Kilpatrick (directed to a multi-fold mobile device with configurable interface), Maatta (directed to a foldable electronic device), Ligtenberg (directed to a device having a dual sided trackpad, where the trackpad may include a display and be used to implement a keyboard, and different configurations of the device can be associated with different operating modes, such as based on housing orientation angles), Ortega (directed to a multi-display handheld device and system, including separate virtual display areas for multiple users using respective styluses), and Thorson (directed to a device having rotatable panels configured for display and adaptive interface), to incorporate the teachings of Mercer (directed to specific absorption rate mitigation according to a variety of mobile device arrangements, such as closed and open arrangements) to include an antenna array including a plurality of antennas in each enclosure of the device (i.e. the device of Kilpatrick), where the antennas are selectively interfaced with at least one radio via a processor executing software/microprocessor via a system bus, and where the device is further configured to detect the orientations of the housings with respect to one another, such that when the housings are in a closed orientation and one therefore blocks/interferes with at least one antenna .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick in view of Maatta, further in view of Thorson, further in view of Ligtenberg, further in view of Ortega, further in view of Mercer, further in view of Lau (US 9949218 B1).
With respect to claim 20, Kilpatrick in view of Maatta, further in view of Thorson, further in view of Ligtenberg, further in view of Ortega, further in view of Mercer teaches all of the limitations of claim 19 as previously discussed, and Mercer further teaches wherein the instructions further execute to activate all four antenna with the flat housing portion orientation (e.g. col. 9 lines 54-58, switching between antenna arrays in zones if accessory device blocks or interferes with the operation of the antenna zone; col. 10 lines 3-14, providing zones 302 and 604; in different orientations, different zones become more or less effective for different types of wireless communication; zones become blocked or unblocked as device is manipulated into different orientations; multiple zones employed in combination; col. 10 lines 56-66, describing Fig. 12, in angle range 1204, which corresponds to viewing position for computing device relative to accessory device, functionalities/behaviors for computing and accessory device including antenna operations can be controlled accordingly; i.e. where two devices are connected and each includes a different set of antennas including at least two antennas, these are analogous to first two antennas and second two antennas in respective enclosures; further, where the devices are oriented in a closed position such that one device interferes with the operation of the antenna array of another, at least one antenna array is deactivated; alternatively, when the devices are oriented in an open flat position, such as in angle range 1204, the devices do not block/interfere with the antenna arrays of the other, and therefore, since the antenna arrays may provide different functionalities, the two antennas in each enclosure may all be activated in combination instead of as alternatives).

Kilpatrick, Maatta, Thorson, and Mercer do not explicitly disclose that the activation of the antenna is performed upon detection of a kickstand extension.  However, Lau teaches that the activation of the antenna is performed upon detection of a kickstand extension (e.g. col. 9 lines 10-15, including kickstand/supporting member at rear of device, which contains a safety switch 177, while allows use of unshielded omnidirectional antenna when the kickstand is deployed; that is, when the kickstand is deployed, the safety switch 177 closes a circuit cause activation of signal amplification).

	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Drennan et al. (US 7646379 B1) teaches allowing concurrent operation of multiple styluses in a user interface by assigning unique pointer identification numbers (e.g. col. 11 lines 6-32, Fig. 10).
Lee et al. (US 20160098063 A1) teaches providing unique user interfaces to a plurality of users based on device configuration (e.g. Figs. 6, 7A-B, 9A-B, 10A-B, 11).
Kohara (US 8760441 B2) teaches providing multiple user interface to multiple users when a device is in a flat configuration and in response to a predetermined condition (such as a user request) (e.g. Figs. 2, 6, 7, 8, 10, 12-16; col. 12 lines 62-67, selection buttons of 2, 3, and 4 for setting number of viewers; col. 13 lines 1-31, depending on which selection button/key has been pressed, display screen is split into screens for the corresponding number of users).
Won et al. (US 9128606 B2) teaches partitioning a display based on a predetermined condition (e.g. Fig. 8, showing the interface being partitioned into .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Examiner, Art Unit 2179